Title: To Thomas Jefferson from Albert Gallatin, 6 September 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            New York 6th Septer. 1806
                        
                        Having nothing of importance to communicate, I waited to write till I heard of your return from Bedford, of
                            which I was informed by your letter of 30th Ulto. received yesterday.
                        I now enclose for information, some letters received from Collector Gaines respecting the trade of the
                            Creeks with Florida, two from Judge Lucas on the Land business, and a correspondence with Mr Muhlenberg on the subject of
                            certain cases arising under the act prohibiting the trade with S. Domingo.
                        The keeper of the light house at old Point Comfort will resign in the beginning of October. Applications
                            & recommendations for the place are enclosed. Mr Newton, the collector, is in favor of Burroughs, &
                            proposes that the two brothers of him who is the keeper of the light house at New point Comfort & who built the
                            three light houses in the Chesapeak should be appointed at old point Comfort & Smith’s point. Mr Nelmes who keeps
                            the last has for the second time suffered the lanthorn to be burnt.
                        Mr Joshua Lewis, one of the land commissrs. at New Orleans, left that city after staying only 3 or 4 months
                            before the board had completed their business under the first law, & returned by way of Washington where you saw him
                            last winter. He then informed me that he did not think he would return if the board was continued, but wrote afterwards
                            from Kentuckey that he would go. He has lately written another letter on the subject which is enclosed. The question is
                            whether he shall be continued, or whether, under the law of last year you will let the number of the Commissioners be only
                            two. The two other commissrs. are Gurley and Van Pradelles; the compensation to each is 2000 dollars from the 1st January
                            next, which sum will be saved if Mr Lewis does not go. The other board (at Opelousas) is already reduced to two, Thompson
                            & Parmelye.
                        To the two letters from Mr Newton respecting the “Chichester,” I have answered that he ought to have
                            communicated the information respecting the American impressed seamen to the Secretary of State. The question is of some
                            importance, as it is whether we shall by any legal or other forcible process rescue our seamen when brought within our
                            jurisdiction. The refusal to deliver them at the time when the captain is enjoying the benefit of our hospitality
                            & even assistance shews the spirit of their naval officers.
                        In the case of Elwood who applied for a pardon for a breach of the revenue law, as there appeared to be a
                            dangerous connection with some unknown persons who had assisted in the smuggling, an attempt was made before his
                            conviction to induce him to discover the whole, in which case he would not have been prosecuted & his evidence
                            would have been used against the others. This he refused to do. Since the receipt of your letter enclosing his application
                            a second attempt has been made with him; but he declares that he will rather die in gaol than discover his associates. The
                            probability, considering his state of health, is that he will die unless released. I presume that if the district attorney
                            is applied for a recommendation he will state these facts to you, & on these your decision must rest.
                        I regret extremely E. Williams’s appointment as commissr. for the western road, and am the more surprised at it,
                            as having heard last winter, his name mentioned for that appointment by Gen. Smith, I particularly cautioned Mr R. Smith
                            against appointing him, & stated in addition to the reasons which you mention that he had avowed a partiality in
                            favor of one of the routs. He is in every respect more exceptionable than Mr. Briscoe.
                        The unexpected delay in receiving information respecting the Florida purchase, compels me to provide at all
                            events for the Amsterdam payments of 1st January next, which can no longer be delayed. But it will follow that if the
                            purchase does not take place, we will have much more money at Amsterdam than we want there, or than under the
                            circumstances of that country, I would chose to leave in the hands of our bankers.
                        I may yet receive an answer to this letter, but intend to leave this city for Washington the 22d of this
                            month.
                        With respectful attachment Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    